       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                            Entered 01/28/21 18:48:25                      Page 1 of 72


  Fill in this information to identify your case and this filing:
  Debtor 1               Carroll                     James               LeBouef, III
                         First Name                  Middle Name         Last Name

  Debtor 2            Challis                        Lee                 LeBouef
  (Spouse, if filing) First Name                     Middle Name         Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number            20-43914-mxm-13
                                                                                                                            Check if this is an
  (if known)
                                                                                                                            amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                              12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                       What is the property?                         Do not deduct secured claims or exemptions. Put the
2130 Shoreline Drive                                       Check all that apply.                         amount of any secured claims on Schedule D:
Street address, if available, or other description             Single-family home                        Creditors Who Have Claims Secured by Property.
                                                               Duplex or multi-unit building             Current value of the       Current value of the
                                                               Condominium or cooperative                entire property?           portion you own?
Flower Mound                     TX       75022                Manufactured or mobile home                         $260,711.00                $260,711.00
City                             State    ZIP Code             Land
                                                               Investment property                       Describe the nature of your ownership
                                                               Timeshare                                 interest (such as fee simple, tenancy by the
Denton                                                                                                   entireties, or a life estate), if known.
                                                               Other
County
                                                           Who has an interest in the property?
                                                                                                         Fee Simple
2130 Shoreline Drive , Flower Mound,
                                                           Check one.
TX 75022
                                                               Debtor 1 only                                Check if this is community property
Single Family Residence
                                                               Debtor 2 only                                (see instructions)
                                                               Debtor 1 and Debtor 2 only
                                                               At least one of the debtors and another

                                                           Other information you wish to add about this item, such as local
                                                           property identification number:  583023




Official Form 106A/B                                                   Schedule A/B: Property                                                       page 1
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                     Entered 01/28/21 18:48:25                     Page 2 of 72


Debtor 1        Carroll James LeBouef, III
Debtor 2        Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

1.2.                                                 What is the property?                        Do not deduct secured claims or exemptions. Put the
2129 Shoreline Drive                                 Check all that apply.                        amount of any secured claims on Schedule D:
Street address, if available, or other description      Single-family home                        Creditors Who Have Claims Secured by Property.
                                                        Duplex or multi-unit building             Current value of the       Current value of the
                                                        Condominium or cooperative                entire property?           portion you own?
Flower Mound                     TX       75022         Manufactured or mobile home                         $200,000.00              $200,000.00
City                             State    ZIP Code      Land
                                                        Investment property                       Describe the nature of your ownership
                                                        Timeshare                                 interest (such as fee simple, tenancy by the
Denton                                                                                            entireties, or a life estate), if known.
                                                        Other
County
                                                     Who has an interest in the property?
                                                                                                  Rental Property
2129 Shoreline Drive, Flower Mound,                  Check one.
TX 75022
                                                        Debtor 1 only                                Check if this is community property
Single Family Residence
                                                        Debtor 2 only                                (see instructions)
                                                        Debtor 1 and Debtor 2 only
                                                        At least one of the debtors and another

                                                     Other information you wish to add about this item, such as local
                                                     property identification number:  465840

1.3.                                                 What is the property?                        Do not deduct secured claims or exemptions. Put the
2171 Shoreline Drive                                 Check all that apply.                        amount of any secured claims on Schedule D:
Street address, if available, or other description      Single-family home                        Creditors Who Have Claims Secured by Property.
                                                        Duplex or multi-unit building             Current value of the       Current value of the
                                                        Condominium or cooperative                entire property?           portion you own?
Flower Mound                     TX       75022         Manufactured or mobile home                         $165,000.00              $165,000.00
City                             State    ZIP Code      Land
                                                        Investment property                       Describe the nature of your ownership
                                                        Timeshare                                 interest (such as fee simple, tenancy by the
Denton                                                                                            entireties, or a life estate), if known.
                                                        Other
County
                                                     Who has an interest in the property?
                                                                                                  Rental Property
2171 Shoreline Drive, Flower Mound,
                                                     Check one.
TX 75022
                                                        Debtor 1 only                                Check if this is community property
Single Family Residence
                                                        Debtor 2 only                                (see instructions)
                                                        Debtor 1 and Debtor 2 only
                                                        At least one of the debtors and another

                                                     Other information you wish to add about this item, such as local
                                                     property identification number:  465841




Official Form 106A/B                                            Schedule A/B: Property                                                       page 2
        Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                               Entered 01/28/21 18:48:25                          Page 3 of 72


Debtor 1         Carroll James LeBouef, III
Debtor 2         Challis Lee LeBouef                                                                   Case number (if known)         20-43914-mxm-13

1.4.                                                     What is the property?                               Do not deduct secured claims or exemptions. Put the
Shoreline Drive                                          Check all that apply.                               amount of any secured claims on Schedule D:
Street address, if available, or other description            Single-family home                             Creditors Who Have Claims Secured by Property.
                                                              Duplex or multi-unit building                  Current value of the            Current value of the
                                                              Condominium or cooperative                     entire property?                portion you own?
Flower Mound                     TX       75022               Manufactured or mobile home                                $133,588.00                 $133,588.00
City                             State    ZIP Code            Land
                                                              Investment property                            Describe the nature of your ownership
                                                              Timeshare                                      interest (such as fee simple, tenancy by the
Denton                                                                                                       entireties, or a life estate), if known.
                                                              Other
County
                                                         Who has an interest in the property?
                                                                                                             Undeveloped Land
Shoreline Drive, Flower Mound, TX     Check one.
75022
                                         Debtor 1 only                                                            Check if this is community property
Residential Lot 20R Twin Cove Estates
                                         Debtor 2 only                                                            (see instructions)
Blk A - connected to homestead -
CONTIGUOUS LAND TO HOMESTEAD             Debtor 1 and Debtor 2 only
                                                              At least one of the debtors and another

                                                         Other information you wish to add about this item, such as local
                                                         property identification number:  465841

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................           $759,299.00


  Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.     Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes

3.1.                                                     Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                        Land Rover                  Check one.                                          amount of any secured claims on Schedule D:
                                                              Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                       Range Rover Sport
                                                              Debtor 2 only                           Current value of the                   Current value of the
Year:                        2014
                                                              Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 95,000                                   At least one of the debtors and another            $25,000.00                           $25,000.00
Other information:
2014 Land Rover Range Rover Sport                             Check if this is community property
(approx. 95,000 miles)                                        (see instructions)

3.2.                                                     Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                        Ford                        Check one.                                          amount of any secured claims on Schedule D:
                                                              Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                       Excursion
                                                              Debtor 2 only                           Current value of the                   Current value of the
Year:                        2003
                                                              Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 240,000                                  At least one of the debtors and another            $15,000.00                           $15,000.00
Other information:
2003 Ford Excursion (approx. 240,000                          Check if this is community property
miles)                                                        (see instructions)




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 3
        Case 20-43914-mxm13 Doc 20 Filed 01/28/21                        Entered 01/28/21 18:48:25                    Page 4 of 72


Debtor 1     Carroll James LeBouef, III
Debtor 2     Challis Lee LeBouef                                                 Case number (if known)   20-43914-mxm-13

3.3.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  Ford               Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                 Mustang GT
                                             Debtor 2 only                           Current value of the      Current value of the
Year:                  1993
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage:                         At least one of the debtors and another             $1,000.00                 $1,000.00
Other information:
1993 Ford Mustang GT (only a shell)          Check if this is community property
                                             (see instructions)
3.4.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  Ford               Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                 Bronco
                                             Debtor 2 only                           Current value of the      Current value of the
Year:                  1993
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage:                         At least one of the debtors and another             $5,000.00                 $5,000.00
Other information:
1993 Ford Bronco                             Check if this is community property
                                             (see instructions)
3.5.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  Ford               Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                 Bronco
                                             Debtor 2 only                           Current value of the      Current value of the
Year:                  1969
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage:                         At least one of the debtors and another             $3,000.00                 $3,000.00
Other information:
1969 Ford Bronco                             Check if this is community property
                                             (see instructions)
3.6.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  FJ                 Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                 Crusier
                                             Debtor 2 only                           Current value of the      Current value of the
Year:                  1969
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage:                         At least one of the debtors and another             $3,000.00                 $3,000.00
Other information:
1969 FJ Crusier                              Check if this is community property
                                             (see instructions)
3.7.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  Willy's            Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:
                                             Debtor 2 only                           Current value of the      Current value of the
Year:                  1953                                                          entire property?          portion you own?
                                             Debtor 1 and Debtor 2 only
Approximate mileage:                         At least one of the debtors and another             $2,000.00                 $2,000.00
Other information:
1953 Willy's                                 Check if this is community property
                                             (see instructions)
3.8.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  Volkswagen         Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                 Bug
                                             Debtor 2 only                           Current value of the      Current value of the
Year:                  1957
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage:                         At least one of the debtors and another                $500.00                  $500.00
Other information:
1957 Volkswagen Bug                          Check if this is community property
                                             (see instructions)




Official Form 106A/B                                 Schedule A/B: Property                                                     page 4
        Case 20-43914-mxm13 Doc 20 Filed 01/28/21                               Entered 01/28/21 18:48:25                   Page 5 of 72


Debtor 1         Carroll James LeBouef, III
Debtor 2         Challis Lee LeBouef                                                  Case number (if known)    20-43914-mxm-13

3.9.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                    Pontiac               Check one.                                  amount of any secured claims on Schedule D:
                                                   Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                   GTO
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    2005
                                                   Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage:                               At least one of the debtors and another             $4,950.00                 $4,950.00
Other information:
2005 Pontiac GTO                                   Check if this is community property
                                                   (see instructions)
3.10.                                          Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                    Pontiac               Check one.                                  amount of any secured claims on Schedule D:
                                                   Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                   TransAm
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    1978
                                                   Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage:                               At least one of the debtors and another             $5,400.00                 $5,400.00
Other information:
1978 Pontiac TransAm                               Check if this is community property
                                                   (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

4.1.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                    Car Hauler            Check one.                                  amount of any secured claims on Schedule D:
                                                   Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:
                                                   Debtor 1 and Debtor 2 only              entire property?          portion you own?
Other information:                                 At least one of the debtors and another             $2,500.00                 $2,500.00
Car Hauler
                                                   Check if this is community property
                                                   (see instructions)
4.2.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                    24' Utility           Check one.                                  amount of any secured claims on Schedule D:
                                                   Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                   Trailer
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:
                                                   Debtor 1 and Debtor 2 only              entire property?          portion you own?
Other information:                                 At least one of the debtors and another             $2,500.00                 $2,500.00
24' Utility Trailer
                                                   Check if this is community property
                                                   (see instructions)
4.3.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                    Donzi                 Check one.                                  amount of any secured claims on Schedule D:
                                                   Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                   Boat
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    2002                                                              entire property?          portion you own?
                                                   Debtor 1 and Debtor 2 only
Other information:                                 At least one of the debtors and another            $18,900.00               $18,900.00
2002 Donzi Boat
                                                   Check if this is community property
                                                   (see instructions)




Official Form 106A/B                                       Schedule A/B: Property                                                     page 5
        Case 20-43914-mxm13 Doc 20 Filed 01/28/21                        Entered 01/28/21 18:48:25                    Page 6 of 72


Debtor 1     Carroll James LeBouef, III
Debtor 2     Challis Lee LeBouef                                                 Case number (if known)   20-43914-mxm-13

4.4.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  Procraft           Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                 Boat
                                             Debtor 2 only                           Current value of the      Current value of the
Year:
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Other information:                           At least one of the debtors and another                $100.00                  $100.00
Procraft Boat (blown engine)
                                             Check if this is community property
                                             (see instructions)
4.5.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  GoDevil            Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                 Boat
                                             Debtor 2 only                           Current value of the      Current value of the
Year:
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Other information:                           At least one of the debtors and another                $200.00                  $200.00
GoDevil Boat
                                             Check if this is community property
                                             (see instructions)
4.6.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  Can-Am             Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:
                                             Debtor 2 only                           Current value of the      Current value of the
Year:
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Other information:                           At least one of the debtors and another             $5,000.00                 $5,000.00
Can-Am
                                             Check if this is community property
                                             (see instructions)
4.7.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  Can-Am             Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:
                                             Debtor 2 only                           Current value of the      Current value of the
Year:
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Other information:                           At least one of the debtors and another             $5,000.00                 $5,000.00
Can-Am
                                             Check if this is community property
                                             (see instructions)
4.8.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  250cc 4-Wheeler    Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:
                                             Debtor 2 only                           Current value of the      Current value of the
Year:
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Other information:                           At least one of the debtors and another             $1,000.00                 $1,000.00
250cc 4-Wheeler
                                             Check if this is community property
                                             (see instructions)
4.9.                                      Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                  90cc 4-Wheeler     Check one.                                 amount of any secured claims on Schedule D:
                                             Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:
                                             Debtor 2 only                           Current value of the      Current value of the
Year:
                                             Debtor 1 and Debtor 2 only              entire property?          portion you own?
Other information:                           At least one of the debtors and another                $500.00                  $500.00
90cc 4-Wheeler
                                             Check if this is community property
                                             (see instructions)




Official Form 106A/B                                 Schedule A/B: Property                                                     page 6
        Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                             Entered 01/28/21 18:48:25                          Page 7 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                                   Case number (if known)         20-43914-mxm-13

4.10.                                                  Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      250cc CRFR                  Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Other information:                                          At least one of the debtors and another                $500.00                              $500.00
250cc CRFR
                                                            Check if this is community property
                                                            (see instructions)
4.11.                                                  Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      125cc YZF                   Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Other information:                                          At least one of the debtors and another                $500.00                              $500.00
125cc YZF
                                                            Check if this is community property
                                                            (see instructions)
5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................           $101,550.00


 Part 3:         Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               See continuation page(s).                                                                                              $4,160.00

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               See continuation page(s).                                                                                              $1,660.00


8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............
                               See continuation page(s).                                                                                              $1,085.00

9.   Equipment for sports and hobbies
     Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
               canoes and kayaks; carpentry tools; musical instruments
           No
           Yes. Describe............
                               Exercise Equipment                                                                                                       $800.00

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
           No
           Yes. Describe............




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 7
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                                                              Entered 01/28/21 18:48:25                                                Page 8 of 72


Debtor 1          Carroll James LeBouef, III
Debtor 2          Challis Lee LeBouef                                                                                                   Case number (if known)                    20-43914-mxm-13

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                See continuation page(s).                                                                                                                                                         $700.00

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............
                                See continuation page(s).                                                                                                                                                      $6,500.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............


14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                        $14,905.00


  Part 4:            Describe Your Financial Assets
                                                                                                                                                                                             Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                             portion you own?
                                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                                             claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

            No
            Yes..............................                    Institution name:

             17.1.        Checking account:                      Business Checking account- Chase #9527                                                                                                                $7.52

             17.2.        Checking account:                      Personal Checking account-Chase #7038                                                                                                                 $0.00

             17.3.        Checking account:                      Business Checking account- Chase #8791                                                                                                                $0.00
             17.4.        Savings account:                       Business Savings account- Chase #8051                                                                                                                 $0.00




Official Form 106A/B                                                                         Schedule A/B: Property                                                                                                    page 8
     Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                                     Entered 01/28/21 18:48:25                 Page 9 of 72


Debtor 1         Carroll James LeBouef, III
Debtor 2         Challis Lee LeBouef                                                                  Case number (if known)   20-43914-mxm-13

18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
           No
           Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                     % of ownership:

                                               Maverick Wealth Management                                              100%                          $0.00
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:         Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                     Institution name or individual:
                          Security deposit on rental unit: Security deposit on rental unit-ENIGMA PROPERTIES                                         $0.00
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
                                               New York LIfe 529 State Tuition Program #8201                                                      $1,015.49
                                               New York LIfe 529 State Tuition Program #8202                                                      $1,375.07
                                               American Funds 529 Tuition Plan                                                                     $409.27
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them




Official Form 106A/B                                                       Schedule A/B: Property                                                     page 9
    Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                           Entered 01/28/21 18:48:25                     Page 10 of 72


Debtor 1        Carroll James LeBouef, III
Debtor 2        Challis Lee LeBouef                                                           Case number (if known)    20-43914-mxm-13

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them

Money or property owed to you?                                                                                                    Current value of the
                                                                                                                                  portion you own?
                                                                                                                                  Do not deduct secured
                                                                                                                                  claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information                                                                              Federal:
           about them, including whether
           you already filed the returns                                                                               State:
           and the tax years.....................................
                                                                                                                       Local:

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................     Company name:                           Beneficiary:                      Surrender or refund value:

                                                  New York Life Insurance                                                                     $716.77
                                                  New York Life Insurance (full value
                                                  $347,685.00)                                                                              $1,230.08
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
           No
           Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
           No
           Yes. Describe each claim..............




Official Form 106A/B                                                 Schedule A/B: Property                                                      page 10
     Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                                             Entered 01/28/21 18:48:25                                     Page 11 of 72


Debtor 1         Carroll James LeBouef, III
Debtor 2         Challis Lee LeBouef                                                                                 Case number (if known)             20-43914-mxm-13

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............


35. Any financial assets you did not already list

            No
            Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................      $4,754.20


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................
                              Misc Tools                                                                                                                                    $5,000.00


41. Inventory

            No
            Yes. Describe................


42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............




Official Form 106A/B                                                            Schedule A/B: Property                                                                          page 11
     Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                                             Entered 01/28/21 18:48:25                                     Page 12 of 72


Debtor 1          Carroll James LeBouef, III
Debtor 2          Challis Lee LeBouef                                                                                Case number (if known)             20-43914-mxm-13

44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................      $5,000.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................


48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................


50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

            No
            Yes. Give specific
            information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................          $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

            No
            Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                            $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                          page 12
      Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                                                    Entered 01/28/21 18:48:25                                          Page 13 of 72


Debtor 1           Carroll James LeBouef, III
Debtor 2           Challis Lee LeBouef                                                                                        Case number (if known)                20-43914-mxm-13


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................     $759,299.00

56. Part 2: Total vehicles, line 5                                                                                $101,550.00

57. Part 3: Total personal and household items, line 15                                                             $14,905.00

58. Part 4: Total financial assets, line 36                                                                           $4,754.20

59. Part 5: Total business-related property, line 45                                                                  $5,000.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................           $126,209.20               property total                 +            $126,209.20


63. Total of all property on Schedule A/B.                                                                                                                                                  $885,508.20
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                  page 13
     Case 20-43914-mxm13 Doc 20 Filed 01/28/21                     Entered 01/28/21 18:48:25                Page 14 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                         Case number (if known)   20-43914-mxm-13


6.   Household goods and furnishings (details):

     Couch                                                                                                        $300.00

     Chair                                                                                                        $100.00

     Loveseat                                                                                                     $150.00

     2 Lamps                                                                                                          $10.00

     Dining Table                                                                                                 $100.00

     Armoire                                                                                                      $200.00

     Dishes                                                                                                           $25.00

     Pots/Pans                                                                                                        $40.00

     Small APpliances                                                                                                 $35.00

     3 Refrigerators                                                                                              $350.00

     Washing Machine/Dryer                                                                                        $500.00

     Dishwasher                                                                                                   $100.00

     Stove/Oven                                                                                                   $150.00

     Microwave                                                                                                    $150.00

     3 Beds                                                                                                       $500.00

     3 Dressers                                                                                                   $300.00

     4 Night Tables                                                                                               $150.00

     Mirror                                                                                                           $50.00

     Lawn Furniture                                                                                               $150.00

     Misc. Lawn Equipment                                                                                         $300.00

     Misc. Power Tools                                                                                            $500.00

7.   Electronics (details):

     3 Televisoins                                                                                                $500.00

     Ent Center                                                                                                   $150.00

     3 DVD Players                                                                                                    $50.00

     Camera                                                                                                       $300.00

     Telephone                                                                                                        $10.00

     3 Computers                                                                                                  $600.00

     Printer                                                                                                          $50.00

8.   Collectibles of value (details):

     Books                                                                                                            $30.00

     Video Games                                                                                                  $250.00

     CDs                                                                                                              $20.00

     Statues                                                                                                      $200.00



Official Form 106A/B                              Schedule A/B: Property                                               page 14
    Case 20-43914-mxm13 Doc 20 Filed 01/28/21              Entered 01/28/21 18:48:25                Page 15 of 72


Debtor 1    Carroll James LeBouef, III
Debtor 2    Challis Lee LeBouef                                    Case number (if known)   20-43914-mxm-13

    DVDs                                                                                                      $35.00

    Antiques                                                                                              $500.00

    Family Pictures                                                                                           $50.00

11. Clothes (details):

    Clothes                                                                                               $400.00

    Shoes                                                                                                 $300.00

12. Jewelry (details):

    ROLEX 69173, #R474151; 2T LADIES DATEJUST 18KYG FLUTED BEZEL WHITE ROMAN NUMERAL                     $1,250.00
    DIAL WITH BOX AND GEM WORLD
    PRE OWNED ROLEX
    VACHERON CONSTANTIN; 18KYG VERSACE EARRINGS AND RING WITH DIAMONDS APX 18 DWT                         $750.00

    SOLITAIRE RING DBHB JEWELRY; 14KYG W/ APPROX. 1.80CT OLD EURO CUT DIAMOND J-K/VS                     $3,750.00
    (SEVERAL SMALL KNICKS IN GIRDLE)
    EARRINGS DBHB JEWELRY; 2 PAIR DIAMOND STUDS - APPROX. .90CTW RBC IN 14KYG &                           $250.00
    APPROX. .40CTW PRIN IN 14KWG
    Costume Jewlery                                                                                       $500.00




Official Form 106A/B                      Schedule A/B: Property                                               page 15
     Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                      Entered 01/28/21 18:48:25                      Page 16 of 72


 Fill in this information to identify your case:
 Debtor 1            Carroll              James                  LeBouef, III
                     First Name           Middle Name            Last Name
 Debtor 2            Challis              Lee                    LeBouef
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number         20-43914-mxm-13                                                                                 amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                        $260,711.00                 $155,013.64         Const. art. 16 §§ 50, 51, Texas
2130 Shoreline Drive , Flower Mound, TX                                           100% of fair market     Prop. Code §§ 41.001-.002
75022                                                                             value, up to any
Single Family Residence                                                           applicable statutory
Parcel: 583023                                                                    limit
Line from Schedule A/B: 1.1

Brief description:                                        $133,588.00                 $130,781.04         Const. art. 16 §§ 50, 51, Texas
Shoreline Drive, Flower Mound, TX 75022                                           100% of fair market     Prop. Code §§ 41.001-.002
Residential Lot 20R Twin Cove Estates Blk                                         value, up to any
A - connected to homestead -                                                      applicable statutory
CONTIGUOUS LAND TO HOMESTEAD                                                      limit
Parcel: 465841
Line from Schedule A/B: 1.4




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
    Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                 Entered 01/28/21 18:48:25                  Page 17 of 72


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                    Case number (if known)   20-43914-mxm-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                     $25,000.00               $10,398.00          Tex. Prop. Code §§ 42.001(a),
2014 Land Rover Range Rover Sport                                            100% of fair market    42.002(a)(9)
(approx. 95,000 miles)                                                       value, up to any
Line from Schedule A/B: 3.1                                                  applicable statutory
                                                                             limit

Brief description:                                     $15,000.00               $15,000.00          Tex. Prop. Code §§ 42.001(a),
2003 Ford Excursion (approx. 240,000                                         100% of fair market    42.002(a)(9)
miles)                                                                       value, up to any
Line from Schedule A/B: 3.2                                                  applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Couch                                                                        100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           Tex. Prop. Code §§ 42.001(a),
Chair                                                                        100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00           Tex. Prop. Code §§ 42.001(a),
Loveseat                                                                     100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $10.00                    $10.00           Tex. Prop. Code §§ 42.001(a),
2 Lamps                                                                      100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           Tex. Prop. Code §§ 42.001(a),
Dining Table                                                                 100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           Tex. Prop. Code §§ 42.001(a),
Armoire                                                                      100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $25.00                    $25.00           Tex. Prop. Code §§ 42.001(a),
Dishes                                                                       100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
    Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                 Entered 01/28/21 18:48:25                  Page 18 of 72


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                    Case number (if known)   20-43914-mxm-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $40.00                    $40.00           Tex. Prop. Code §§ 42.001(a),
Pots/Pans                                                                    100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $35.00                    $35.00           Tex. Prop. Code §§ 42.001(a),
Small APpliances                                                             100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $350.00                  $350.00           Tex. Prop. Code §§ 42.001(a),
3 Refrigerators                                                              100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
Washing Machine/Dryer                                                        100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           Tex. Prop. Code §§ 42.001(a),
Dishwasher                                                                   100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00           Tex. Prop. Code §§ 42.001(a),
Stove/Oven                                                                   100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00           Tex. Prop. Code §§ 42.001(a),
Microwave                                                                    100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
3 Beds                                                                       100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
3 Dressers                                                                   100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
    Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                 Entered 01/28/21 18:48:25                  Page 19 of 72


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                    Case number (if known)   20-43914-mxm-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $150.00                  $150.00           Tex. Prop. Code §§ 42.001(a),
4 Night Tables                                                               100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           Tex. Prop. Code §§ 42.001(a),
Mirror                                                                       100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00           Tex. Prop. Code §§ 42.001(a),
Lawn Furniture                                                               100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Misc. Lawn Equipment                                                         100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
Misc. Power Tools                                                            100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
3 Televisoins                                                                100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $150.00                  $150.00           Tex. Prop. Code §§ 42.001(a),
Ent Center                                                                   100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           Tex. Prop. Code §§ 42.001(a),
3 DVD Players                                                                100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Camera                                                                       100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 4
    Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                 Entered 01/28/21 18:48:25                  Page 20 of 72


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                    Case number (if known)   20-43914-mxm-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $10.00                    $10.00           Tex. Prop. Code §§ 42.001(a),
Telephone                                                                    100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $600.00                  $600.00           Tex. Prop. Code §§ 42.001(a),
3 Computers                                                                  100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           Tex. Prop. Code §§ 42.001(a),
Printer                                                                      100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $30.00                    $30.00           Tex. Prop. Code §§ 42.001(a),
Books                                                                        100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $250.00                  $250.00           Tex. Prop. Code §§ 42.001(a),
Video Games                                                                  100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $20.00                    $20.00           Tex. Prop. Code §§ 42.001(a),
CDs                                                                          100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           Tex. Prop. Code §§ 42.001(a),
Statues                                                                      100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $35.00                    $35.00           Tex. Prop. Code §§ 42.001(a),
DVDs                                                                         100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
Antiques                                                                     100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 5
    Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                 Entered 01/28/21 18:48:25                  Page 21 of 72


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                    Case number (if known)   20-43914-mxm-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $50.00                    $50.00           Tex. Prop. Code §§ 42.001(a),
Family Pictures                                                              100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $800.00                  $800.00           Tex. Prop. Code §§ 42.001(a),
Exercise Equipment                                                           100% of fair market    42.002(a)(8)
                                                                             value, up to any
Line from Schedule A/B:     9
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $400.00                  $400.00           Tex. Prop. Code §§ 42.001(a),
Clothes                                                                      100% of fair market    42.002(a)(5)
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Shoes                                                                        100% of fair market    42.002(a)(5)
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,250.00                   $0.00           Tex. Prop. Code §§ 42.001(a),
ROLEX 69173, #R474151; 2T LADIES                                             100% of fair market    42.002(a)(6)
DATEJUST 18KYG FLUTED BEZEL WHITE                                            value, up to any
ROMAN NUMERAL DIAL WITH BOX AND                                              applicable statutory
GEM WORLD                                                                    limit
PRE OWNED ROLEX
Line from Schedule A/B: 12

Brief description:                                       $750.00                    $0.00           Tex. Prop. Code §§ 42.001(a),
VACHERON CONSTANTIN; 18KYG VERSACE                                           100% of fair market    42.002(a)(6)
EARRINGS AND RING WITH DIAMONDS APX                                          value, up to any
18 DWT                                                                       applicable statutory
Line from Schedule A/B: 12                                                   limit

Brief description:                                      $3,750.00                   $0.00           Tex. Prop. Code §§ 42.001(a),
SOLITAIRE RING DBHB JEWELRY; 14KYG                                           100% of fair market    42.002(a)(6)
W/ APPROX. 1.80CT OLD EURO CUT                                               value, up to any
DIAMOND J-K/VS (SEVERAL SMALL                                                applicable statutory
KNICKS IN GIRDLE)                                                            limit
Line from Schedule A/B: 12

Brief description:                                       $250.00                    $0.00           Tex. Prop. Code §§ 42.001(a),
EARRINGS DBHB JEWELRY; 2 PAIR                                                100% of fair market    42.002(a)(6)
DIAMOND STUDS - APPROX. .90CTW RBC                                           value, up to any
IN 14KYG & APPROX. .40CTW PRIN IN                                            applicable statutory
14KWG                                                                        limit
Line from Schedule A/B: 12




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 6
    Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                 Entered 01/28/21 18:48:25                  Page 22 of 72


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                    Case number (if known)   20-43914-mxm-13

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $500.00                  $500.00           Tex. Prop. Code §§ 42.001(a),
Costume Jewlery                                                              100% of fair market    42.002(a)(6)
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,015.49                $1,015.49          Tex. Prop. Code § 42.0022
New York LIfe 529 State Tuition Program #                                    100% of fair market
8201                                                                         value, up to any
Line from Schedule A/B: 24                                                   applicable statutory
                                                                             limit

Brief description:                                      $1,375.07                $1,375.07          Tex. Prop. Code § 42.0022
New York LIfe 529 State Tuition Program #                                    100% of fair market
8202                                                                         value, up to any
Line from Schedule A/B: 24                                                   applicable statutory
                                                                             limit

Brief description:                                       $409.27                  $409.27           Tex. Prop. Code § 42.0022
American Funds 529 Tuition Plan                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    24
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $716.77                  $716.77           Tex. Ins. Code §§ 1108.001,
New York Life Insurance                                                      100% of fair market    1108.051
                                                                             value, up to any
Line from Schedule A/B:    31
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,230.08                $1,230.08          Tex. Ins. Code §§ 1108.001,
New York Life Insurance (full value                                          100% of fair market    1108.051
$347,685.00)                                                                 value, up to any
Line from Schedule A/B: 31                                                   applicable statutory
                                                                             limit

Brief description:                                      $5,000.00                $5,000.00          Tex. Prop. Code §§ 42.001(a),
Misc Tools                                                                   100% of fair market    42.002(a)(4)
                                                                             value, up to any
Line from Schedule A/B:    40
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 7
      Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                    Entered 01/28/21 18:48:25               Page 23 of 72


                                                 UNITED STATES BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF TEXAS
                                                       FORT WORTH DIVISION
  IN RE: Carroll James LeBouef, III                                                         CASE NO       20-43914-mxm-13
         Challis Lee LeBouef
                                                                                            CHAPTER       13

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)

Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                    Scheme Selected: State
                                                                Gross             Total           Total          Total Amount   Total Amount
No.     Category                                        Property Value    Encumbrances           Equity                Exempt    Non-Exempt


1.      Real property                                    $759,299.00          $412,083.41   $347,215.59          $285,794.68     $61,420.91

3.      Motor vehicles (cars, etc.)                       $64,850.00           $14,602.00    $50,248.00           $25,398.00     $24,850.00

4.      Water/Aircraft, Motor Homes,                      $36,700.00                $0.00    $36,700.00                $0.00     $36,700.00
        Rec. veh. and access.

6.      Household goods and furnishings                    $4,160.00                $0.00     $4,160.00            $4,160.00            $0.00

7.      Electronics                                        $1,660.00                $0.00     $1,660.00            $1,660.00            $0.00

8.      Collectibles of value                              $1,085.00                $0.00     $1,085.00            $1,085.00            $0.00

9.      Equipment for sports and hobbies                     $800.00                $0.00      $800.00               $800.00            $0.00

10.     Firearms                                               $0.00                $0.00         $0.00                $0.00            $0.00

11.     Clothes                                              $700.00                $0.00      $700.00               $700.00            $0.00

12.     Jewelry                                            $6,500.00            $7,840.00      $500.00               $500.00            $0.00

13.     Non-farm animals                                       $0.00                $0.00         $0.00                $0.00            $0.00

14.     Unlisted pers. and household items-                    $0.00                $0.00         $0.00                $0.00            $0.00
        incl. health aids

16.     Cash                                                   $0.00                $0.00         $0.00                $0.00            $0.00

17.     Deposits of money                                      $7.52                $0.00         $7.52                $0.00            $7.52

18.     Bonds, mutual funds or publicly                        $0.00                $0.00         $0.00                $0.00            $0.00
        traded stocks

19.     Non-pub. traded stock and int.                         $0.00                $0.00         $0.00                $0.00            $0.00
        in businesses

20.     Govt. and corp. bonds and other                        $0.00                $0.00         $0.00                $0.00            $0.00
        instruments

21.     Retirement or pension accounts                         $0.00                $0.00         $0.00                $0.00            $0.00

22.     Security deposits and prepayments                      $0.00                $0.00         $0.00                $0.00            $0.00

23.     Annuities                                              $0.00                $0.00         $0.00                $0.00            $0.00

24.     Interests in an education IRA                      $2,799.83                $0.00     $2,799.83            $2,799.83            $0.00

25.     Trusts, equit. or future int. (not in line 1)          $0.00                $0.00         $0.00                $0.00            $0.00

26.     Patents, copyrights, and other                         $0.00                $0.00         $0.00                $0.00            $0.00
        intellectual prop.
27.     Licenses, franchises, other                            $0.00                $0.00         $0.00                $0.00            $0.00
        general intangibles

28.     Tax refunds owed to you                                $0.00                $0.00         $0.00                $0.00            $0.00
      Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                    Entered 01/28/21 18:48:25               Page 24 of 72


                                             UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF TEXAS
                                                   FORT WORTH DIVISION
  IN RE: Carroll James LeBouef, III                                                         CASE NO       20-43914-mxm-13
         Challis Lee LeBouef
                                                                                            CHAPTER       13

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                              Continuation Sheet # 1
Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                    Scheme Selected: State
                                                           Gross                  Total           Total          Total Amount   Total Amount
No.     Category                                   Property Value         Encumbrances           Equity                Exempt    Non-Exempt


29.     Family support                                     $0.00                    $0.00         $0.00                $0.00            $0.00

30.     Other amounts someone owes you                     $0.00                    $0.00         $0.00                $0.00            $0.00

31.     Interests in insurance policies                $1,946.85                    $0.00     $1,946.85            $1,946.85            $0.00

32.     Any int. in prop. due you from                     $0.00                    $0.00         $0.00                $0.00            $0.00
        someone who has died

33.     Claims vs. third parties, even                     $0.00                    $0.00         $0.00                $0.00            $0.00
        if no demand

34.     Other contin. and unliq. claims                    $0.00                    $0.00         $0.00                $0.00            $0.00
        of every nature

35.     Any financial assets you did                       $0.00                    $0.00         $0.00                $0.00            $0.00
        not already list

38.     Accounts rec. or commissions you                   $0.00                    $0.00         $0.00                $0.00            $0.00
        already earned

39.     Office equipment, furnishings,                     $0.00                    $0.00         $0.00                $0.00            $0.00
        and supplies

40.     Mach., fixt., equip., bus. suppl.,             $5,000.00                    $0.00     $5,000.00            $5,000.00            $0.00
        tools of trade

41.     Inventory                                          $0.00                    $0.00         $0.00                $0.00            $0.00

42.     Interests in partnerships or                       $0.00                    $0.00         $0.00                $0.00            $0.00
        joint ventures

43.     Customer and mailing lists, or                     $0.00                    $0.00         $0.00                $0.00            $0.00
        other compilations

44.     Any business-related property not                  $0.00                    $0.00         $0.00                $0.00            $0.00
        already listed

47.     Farm animals                                       $0.00                    $0.00         $0.00                $0.00            $0.00

48.     Crops--either growing or harvested                 $0.00                    $0.00         $0.00                $0.00            $0.00

49.     Farm/fishing equip., impl., mach.,                 $0.00                    $0.00         $0.00                $0.00            $0.00
        fixt., tools

50.     Farm and fishing supplies, chemicals,              $0.00                    $0.00         $0.00                $0.00            $0.00
        and feed

51.     Farm/commercial fishing-related prop.              $0.00                    $0.00         $0.00                $0.00            $0.00
        not listed

53.     Any other property of any kind not                 $0.00                    $0.00         $0.00                $0.00            $0.00
        already listed

                    TOTALS:                          $885,508.20              $434,525.41   $452,822.79          $329,844.36    $122,978.43
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                        Page 25 of 72


                                             UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF TEXAS
                                                   FORT WORTH DIVISION
  IN RE: Carroll James LeBouef, III                                                           CASE NO        20-43914-mxm-13
         Challis Lee LeBouef
                                                                                             CHAPTER         13

                           SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                               Continuation Sheet # 2




Surrendered Property:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt" for purposes
of this analysis. The below listed items are to be returned to the lienholder.

  Property Description                                                                   Market Value                       Lien              Equity

Real Property
(None)
Personal Property
(None)


                      TOTALS:                                                                     $0.00                     $0.00                 $0.00


Non-Exempt Property by Item:
The following property, or a portion thereof, is non-exempt.

  Property Description                                                 Market Value              Lien              Equity       Non-Exempt Amount

Real Property

2129 Shoreline Drive, Flower Mound, TX 75022                             $200,000.00     $176,830.60         $23,169.40                  $23,169.40

2171 Shoreline Drive, Flower Mound, TX 75022                             $165,000.00     $126,748.49         $38,251.51                  $38,251.51

Personal Property

1993 Ford Mustang GT (only a shell)                                         $1,000.00                         $1,000.00                   $1,000.00

1993 Ford Bronco                                                            $5,000.00                         $5,000.00                   $5,000.00

1969 Ford Bronco                                                            $3,000.00                         $3,000.00                   $3,000.00

1969 FJ Crusier                                                             $3,000.00                         $3,000.00                   $3,000.00

1953 Willy's                                                                $2,000.00                         $2,000.00                   $2,000.00

1957 Volkswagen Bug                                                          $500.00                              $500.00                   $500.00

2005 Pontiac GTO                                                            $4,950.00                         $4,950.00                   $4,950.00

1978 Pontiac TransAm                                                        $5,400.00                         $5,400.00                   $5,400.00

Car Hauler                                                                  $2,500.00                         $2,500.00                   $2,500.00

24' Utility Trailer                                                         $2,500.00                         $2,500.00                   $2,500.00

2002 Donzi Boat                                                           $18,900.00                         $18,900.00                  $18,900.00

Procraft Boat (blown engine)                                                 $100.00                              $100.00                   $100.00

GoDevil Boat                                                                 $200.00                              $200.00                   $200.00

Can-Am                                                                      $5,000.00                         $5,000.00                   $5,000.00

Can-Am                                                                      $5,000.00                         $5,000.00                   $5,000.00

250cc 4-Wheeler                                                             $1,000.00                         $1,000.00                   $1,000.00
     Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                     Entered 01/28/21 18:48:25             Page 26 of 72


                                            UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF TEXAS
                                                  FORT WORTH DIVISION
 IN RE: Carroll James LeBouef, III                                                          CASE NO    20-43914-mxm-13
        Challis Lee LeBouef
                                                                                            CHAPTER    13

                           SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                              Continuation Sheet # 3




90cc 4-Wheeler                                                                $500.00                       $500.00              $500.00

250cc CRFR                                                                    $500.00                       $500.00              $500.00

125cc YZF                                                                     $500.00                       $500.00              $500.00

Business Checking account- Chase #9527                                          $7.52                         $7.52                 $7.52


                  TOTALS:                                                  $426,557.52   $303,579.09   $122,978.43            $122,978.43




                                                               Summary
            A. Gross Property Value (not including surrendered property)                                       $885,508.20

            B. Gross Property Value of Surrendered Property                                                           $0.00

            C. Total Gross Property Value (A+B)                                                                $885,508.20

            D. Gross Amount of Encumbrances (not including surrendered property)                               $434,525.41

            E. Gross Amount of Encumbrances on Surrendered Property                                                   $0.00

            F. Total Gross Encumbrances (D+E)                                                                  $434,525.41

            G. Total Equity (not including surrendered property) / (A-D)                                       $452,822.79

            H. Total Equity in surrendered items (B-E)                                                                $0.00

            I. Total Equity (C-F)                                                                              $452,822.79

            J. Total Exemptions Claimed                                                                        $329,844.36

            K. Total Non-Exempt Property Remaining (G-J)                                                      $122,978.43
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                     Entered 01/28/21 18:48:25                        Page 27 of 72


  Fill in this information to identify your case:
  Debtor 1             Carroll               James                  LeBouef, III
                       First Name            Middle Name            Last Name

  Debtor 2            Challis                Lee                    LeBouef
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number          20-43914-mxm-13
                                                                                                                       Check if this is an
  (if known)
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                               $4,838.25           $260,711.00
Denton County Tax Assessor
Creditor's name
                                                 2130 Shoreline Drive Flower
PO Box 90223                                     Mound, TX 75022
Number       Street


                                                 As of the date you file, the claim is: Check all that apply.
                                                     Contingent
Denton                   TX      76202               Unliquidated
City                     State   ZIP Code
                                                     Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Property Tax Lien
   to a community debt
Date debt was incurred                           Last 4 digits of account number        3     0    2    3
Pay Direct-Escrowed




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                 $4,838.25

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                         page 1
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                  Entered 01/28/21 18:48:25                        Page 28 of 72


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                         Case number (if known)      20-43914-mxm-13

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

  2.2                                         Describe the property that
                                              secures the claim:                               $6,657.89           $165,000.00
Denton County Tax Assessor                    2171 Shoreline Drive, Flower
Creditor's name
PO Box 90223                                  Mound, TX 75022
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Denton                  TX      76202             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Property Tax Lien
   to a community debt
Date debt was incurred                        Last 4 digits of account number        5     8    4    1
In Plan
  2.3                                         Describe the property that
                                              secures the claim:                               $8,598.90           $200,000.00
Denton County Tax Assessor
Creditor's name
                                              2129 Shoreline Drive, Flower
PO Box 90223                                  Mound, TX 75022
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Denton                  TX      76202             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Property Tax Lien
   to a community debt
Date debt was incurred                        Last 4 digits of account number        5     8    4    0
In Plan




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $15,256.79

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 2
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                  Entered 01/28/21 18:48:25                        Page 29 of 72


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                         Case number (if known)      20-43914-mxm-13

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

  2.4                                         Describe the property that
                                              secures the claim:                               $2,806.96           $133,588.00
Denton County Tax Assessor                    Shoreline Drive, Flower
Creditor's name
PO Box 90223                                  Mound, TX 75022
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Denton                  TX      76202             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Property Tax Lien
   to a community debt
Date debt was incurred                        Last 4 digits of account number        3     0    2    2

  2.5                                         Describe the property that
                                              secures the claim:                               $2,160.00              $2,160.00
Diamond Banc 2 LLC
Creditor's name
                                              Pre Owned Rolex, Versace
1021 East Broadway Ste. A                     Earrings and Diamond Ring
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Columbia                MO      65201             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Secured
   to a community debt
Date debt was incurred          03/23/2020    Last 4 digits of account number        0     6    7    4
Pay Direct




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $4,966.96

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 3
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                  Entered 01/28/21 18:48:25                        Page 30 of 72


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                         Case number (if known)      20-43914-mxm-13

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

  2.6                                         Describe the property that
                                              secures the claim:                               $4,260.00              $4,260.00
Diamond Banc 2 LLC                            Solitaire Ring 14k, Diamond
Creditor's name
1021 East Broadway Ste. A                     Stud Earrings
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Columbia                MO      65201             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Secured
   to a community debt
Date debt was incurred          12/2020       Last 4 digits of account number        0     9    7    4
Pay Direct
  2.7                                         Describe the property that
                                              secures the claim:                            $60,000.00              $60,000.00
Enigma Properties LLC c/o Dan Peterscommercial lease arrears
Creditor's name
6440 N. Central Expwy Ste 618
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75206             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Contract/Lease
   to a community debt
Date debt was incurred                        Last 4 digits of account number
commercial lease




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $64,260.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 4
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                  Entered 01/28/21 18:48:25                        Page 31 of 72


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                         Case number (if known)      20-43914-mxm-13

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

  2.8                                         Describe the property that
                                              secures the claim:                            $14,602.00              $14,602.00
Mobility Credit Union                         2014 Land Rover Range Rover
Creditor's name
Po Box 630428                                 Sport
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Irving                  TX      75063             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Automobile Lien
   to a community debt
Date debt was incurred          08/30/2015    Last 4 digits of account number        0     0    0    1
Pay Direct
  2.9                                         Describe the property that
                                              secures the claim:                           $100,859.11             $260,711.00
Wells Fargo Home Mortgage
Creditor's name
                                   2130 Shoreline Drive Flower
                                   Mound, TX 75022
Attn: Written Correspondence/Bankruptcy
Number     Street
MAC#2302-04E POB 10335
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Des Moines              IA      50306             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                FHA Real Estate Mortgage
   to a community debt
Date debt was incurred          10/14/2009    Last 4 digits of account number        7     7    6    8
Post Petition Mortgage Payments




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                          $115,461.11

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 5
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                  Entered 01/28/21 18:48:25                        Page 32 of 72


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                         Case number (if known)      20-43914-mxm-13

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

 2.10                                         Describe the property that
                                              secures the claim:                            $16,684.28             $260,711.00
Wells Fargo Home Mortgage          2130 Shoreline Drive Flower
Creditor's name
                                   Mound, TX 75022
Attn: Written Correspondence/Bankruptcy
Number     Street
MAC#2302-04E POB 10335
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Des Moines              IA      50306             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Mortgage arrears
   to a community debt
Date debt was incurred          Various       Last 4 digits of account number        7     7    6    8
Pre Petition Mortgage Payments
 2.11                                         Describe the property that
                                              secures the claim:                               $2,874.32           $260,711.00
Wells Fargo Home Mortgage
Creditor's name
                                   2130 Shoreline Drive Flower
                                   Mound, TX 75022
Attn: Written Correspondence/Bankruptcy
Number     Street
MAC#2302-04E POB 10335
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Des Moines              IA      50306             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Mortgage arrears
   to a community debt
Date debt was incurred          Various       Last 4 digits of account number        7     7    6    8
Gap Conduit Mortgage Payment




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $19,558.60

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 6
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                  Entered 01/28/21 18:48:25                        Page 33 of 72


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                         Case number (if known)      20-43914-mxm-13

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

 2.12                                         Describe the property that
                                              secures the claim:                           $120,090.60             $165,000.00
William Ochiltree                             2171 Shoreline Drive Flower
Creditor's name
5023 SW 8th Court                             Mound, TX 75022
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Cape Coral              FL      33914             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Mortgage
   to a community debt
Date debt was incurred          05/01/2018    Last 4 digits of account number
Pay Direct
 2.13                                         Describe the property that
                                              secures the claim:                           $168,231.70             $200,000.00
William Ochiltree
Creditor's name
                                              2129 Shoreline Drive Flower
5023 SW 8th Court                             Mound, TX 75022
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Cape Coral              FL      33914             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Mortgage
   to a community debt
Date debt was incurred          01/29/2016    Last 4 digits of account number
Pay Direct




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                          $288,322.30

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 7
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                  Entered 01/28/21 18:48:25                        Page 34 of 72


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                         Case number (if known)      20-43914-mxm-13

                  Additional Page                                                     Column A               Column B               Column C
  Part 1:                                                                             Amount of claim        Value of collateral    Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this     portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                  If any

 2.14                                         Describe the property that
                                              secures the claim:                              $7,454.70               $7,454.70
William Ochiltree                             2171 Shoreline Drive Flower
Creditor's name
5023 SW 8th Court                             Mound, TX 75022
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Cape Coral              FL      33914             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Arrearage claim
   to a community debt
Date debt was incurred          Various       Last 4 digits of account number

 2.15                                         Describe the property that
                                              secures the claim:                              $9,939.70               $9,939.70
William Ochiltree
Creditor's name
                                              2129 Shoreline Drive Flower
5023 SW 8th Court                             Mound, TX 75022
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Cape Coral              FL      33914             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Arrearage claim
   to a community debt
Date debt was incurred          Various       Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $17,394.40

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                         $530,058.41

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 8
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                      Entered 01/28/21 18:48:25                       Page 35 of 72


  Fill in this information to identify your case:
  Debtor 1             Carroll               James                  LeBouef, III
                       First Name            Middle Name            Last Name

  Debtor 2            Challis                Lee                    LeBouef
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number          20-43914-mxm-13
                                                                                                                        Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                                $2,200.00           $2,200.00                $0.00
Leinart Law Firm
Priority Creditor's Name                                    Last 4 digits of account number
10670 N Central Expwy.                                      When was the debt incurred?         12/31/2020
Number       Street
Suite 320                                                   As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
Dallas                           TX      75231                  Disputed
City                             State   ZIP Code
Who incurred the debt? Check one.                           Type of PRIORITY unsecured claim:
     Debtor 1 only                                             Domestic support obligations
     Debtor 2 only                                             Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                                Claims for death or personal injury while you were
     At least one of the debtors and another                   intoxicated
     Check if this claim is for a community debt               Other. Specify
Is the claim subject to offset?                                 Attorney fees for this case
     No
     Yes




Official Form 106E/F                                Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                        Entered 01/28/21 18:48:25                        Page 36 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                              Case number (if known)      20-43914-mxm-13

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                               $0.00
1st Natl B                                                  Last 4 digits of account number         2 1        5     1
Nonpriority Creditor's Name
                                                            When was the debt incurred?           02/2013
3801 Fairway Blvd
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Wichita Falls                   TX      76310
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Unknown Loan Type
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                        $48,527.00
Advancial                                                   Last 4 digits of account number         0     0    0     1
Nonpriority Creditor's Name
                                                            When was the debt incurred?           01/2016
1845 Woodall Rodgers Freeway
Number        Street                                        As of the date you file, the claim is: Check all that apply.
Suite 1300                                                      Contingent
                                                                Unliquidated
                                                                Disputed
Dallas                          TX      75201
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Repo Deficiency
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 37 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.3                                                                                                                                    $0.00
AFJ Systems Inc                                          Last 4 digits of account number       6    0    9    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 940694
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77094-0694
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for - Gexa Energy
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                               $29,497.00
Amex                                                     Last 4 digits of account number       6    4    6    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2013
Correspondence/Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 981540                                                Contingent
                                                             Unliquidated
                                                             Disputed
El Paso                       TX      79998
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                                $4,882.00
Amex                                                     Last 4 digits of account number      6 5        8    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2002
Correspondence/Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 981540                                                Contingent
                                                             Unliquidated
                                                             Disputed
El Paso                       TX      79998
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 3
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 38 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.6                                                                                                                                    $0.00
Amex                                                     Last 4 digits of account number      5 8 3           3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/25/2002
Correspondence/Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 981540                                                Contingent
                                                             Unliquidated
                                                             Disputed
El Paso                       TX      79998
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                                    $0.00
Amex                                                     Last 4 digits of account number       7    9    1    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/01/1968
Correspondence/Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 981540                                                Contingent
                                                             Unliquidated
                                                             Disputed
El Paso                       TX      79998
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                               $20,567.51
AT&T Universal                                           Last 4 digits of account number       7    7    5    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 6284
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Sioux Falls                   SD      57117-6284
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 4
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 39 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.9                                                                                                                               $57,953.00
Bank of America                                          Last 4 digits of account number      7 2        1    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/1998
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 982234                                                Contingent
                                                             Unliquidated
                                                             Disputed
El Paso                       TX      79998
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                                    $0.00
Bank of America                                          Last 4 digits of account number       8    9    5    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2007
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
NC4-105-03-14 PO Box 26012                                   Contingent
                                                             Unliquidated
                                                             Disputed
Greensboro                    NC      27420
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Recreational
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                                    $0.00
Capital One Auto Finance                                 Last 4 digits of account number      1 0        0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2007
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 30285                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Salt Lake City                UT      84130
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 5
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 40 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.12                                                                                                                               $33,650.00
Carter Federal Credit Union                              Last 4 digits of account number      9 1        4    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2016
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
6885 Bert Kouns                                              Contingent
                                                             Unliquidated
                                                             Disputed
Shreveport                    LA      71129
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Note Loan
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                                    $0.00
Chase Auto Finance                                       Last 4 digits of account number       0    9    1    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2012
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 901076                                                Contingent
                                                             Unliquidated
                                                             Disputed
Fort Worth                    TX      76101
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                                    $0.00
Citi/cbna                                                Last 4 digits of account number      3 8 1           1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        06/11/2012
Citicorp Credit Services; Attn: Centrali
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box                                                       Contingent
                                                             Unliquidated
                                                             Disputed
Kansas City                   MO      64195
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 6
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 41 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.15                                                                                                                                    $0.00
Citi/cbna                                                Last 4 digits of account number      2 0        1    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/1998
Citicorp Credit Services; Attn: Centrali
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box                                                       Contingent
                                                             Unliquidated
                                                             Disputed
Kansas City                   MO      64195
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.16                                                                                                                                $1,646.00
Citi/Sears                                               Last 4 digits of account number       6    7    3    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2005
Citibank/Centralized Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 790034                                                Contingent
                                                             Unliquidated
                                                             Disputed
St Louis                      MO      63179
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                                    $0.00
Citi/Sears                                               Last 4 digits of account number      7 7 9           6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/01/1994
Citibank/Centralized Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 790034                                                Contingent
                                                             Unliquidated
                                                             Disputed
St Louis                      MO      63179
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 7
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 42 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.18                                                                                                                                $2,855.00
Citibank                                                 Last 4 digits of account number      8 3        7    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2004
Citicorp Credit Srvs/Centralized Bk dept
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 790034                                                Contingent
                                                             Unliquidated
                                                             Disputed
St Louis                      MO      63179
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.19                                                                                                                                $5,737.00
Citibank/Best Buy                                        Last 4 digits of account number       5    1    3    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2012
Citicorp Credit Srvs/Centralized Bk dept
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 790034                                                Contingent
                                                             Unliquidated
                                                             Disputed
St Louis                      MO      63179
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                                $5,124.00
Citibank/The Home Depot                                  Last 4 digits of account number      8 9        3    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2005
Citicorp Credit Srvs/Centralized Bk dept
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 790034                                                Contingent
                                                             Unliquidated
                                                             Disputed
St Louis                      MO      63179
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 8
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 43 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.21                                                                                                                                    $0.00
Comenity Bank / The Limited                              Last 4 digits of account number      2 9        8    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2012
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 182125Columbus                                        Contingent
                                                             Unliquidated
                                                             Disputed
Columbus                      OH      43218
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.22                                                                                                                                $1,507.00
Comenity Bank/Buckle                                     Last 4 digits of account number       9    7    9    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2011
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 182125Columbus                                        Contingent
                                                             Unliquidated
                                                             Disputed
Columbus                      OH      43218
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.23                                                                                                                                    $0.00
Comenity Bank/Express                                    Last 4 digits of account number      3 8        9    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/1997
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 182125                                                Contingent
                                                             Unliquidated
                                                             Disputed
Columbus                      OH      43218
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 9
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 44 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.24                                                                                                                                $1,026.00
Comenity Bank/Victoria Secret                            Last 4 digits of account number      0 5        3    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/1998
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 182125                                                Contingent
                                                             Unliquidated
                                                             Disputed
Columbus                      OH      43218
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.25                                                                                                                                     $0.00
Conduent/Nelnet Nhlp-iii/tr                              Last 4 digits of account number       9    8    6    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/04/2003
9/1/19 Conduent ceased all student loan
Number        Street                                     As of the date you file, the claim is: Check all that apply.
All loans moved to other servicers                           Contingent
                                                             Unliquidated
                                                             Disputed
Utica                         NY      13504
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Educational
Is the claim subject to offset?
     No
     Yes

  4.26                                                                                                                                $2,453.96
Credit Collection Services                               Last 4 digits of account number       0    6    5    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
725 Canton St.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Norwood                       MA      02062
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for - Geico
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 10
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 45 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.27                                                                                                                               $23,053.00
Discover Financial                                       Last 4 digits of account number      6 3        8    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/1997
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 3025                                                  Contingent
                                                             Unliquidated
                                                             Disputed
New Albany                    OH      43054
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.28                                                                                                                               $40,965.00
Endurance Fcu Fka Hefc                                   Last 4 digits of account number       0    5    0    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2016
703 South 9th Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Duncan                        OK      73533
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Repo Deficiency
Is the claim subject to offset?
     No
     Yes

  4.29                                                                                                                                     $0.00
Enigma Properties c/o Daniel Peters                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
6440 N. Central Expwy Ste 618
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75206
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Lease Deficiency
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 11
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 46 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.30                                                                                                                                     $0.00
First Data                                               Last 4 digits of account number      6 0 0           0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/01/2012
5565 Glenridge Connector NE
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Ste 2000                                                     Contingent
                                                             Unliquidated
                                                             Disputed
Atlanta                       GA      30342
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Lease
Is the claim subject to offset?
     No
     Yes

  4.31                                                                                                                                     $0.00
Gatestone                                                Last 4 digits of account number       0    0    2    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1000 N. West Street Ste. 1200
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Wilmington                    DE      19801
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for - Amex
Is the claim subject to offset?
     No
     Yes

  4.32                                                                                                                                     $0.00
Geico                                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
One Gercl Central
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Macon                         GA      31296
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Services
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 12
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 47 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.33                                                                                                                                    $454.16
Gexa Energy                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
Attn: Bankruptcy Dept.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
20455 State Hwy 249 Ste 200                                  Contingent
                                                             Unliquidated
                                                             Disputed
Houston                       TX      77070
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Utilities
Is the claim subject to offset?
     No
     Yes

  4.34                                                                                                                               $33,795.00
La Capital Federal Cr                                    Last 4 digits of account number       2    5    0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/11/2016
660 Laurel St
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Baton Rouge                   LA      70821
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Repo Deficiency
Is the claim subject to offset?
     No
     Yes

  4.35                                                                                                                                      $0.00
Midland Credit Management                                Last 4 digits of account number       7    7    5    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?
2365 Northside Drive Ste. 300
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Diego                     CA      92108
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for - AT&T universal
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 13
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 48 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.36                                                                                                                                      $0.00
Midlandstbk/greensky                                     Last 4 digits of account number      1 1        2    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2011
1797 Ne Expressway
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Atlanta                       GA      30329
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Business Credit Card
Is the claim subject to offset?
     No
     Yes

  4.37                                                                                                                                $2,218.00
Nelnet                                                   Last 4 digits of account number       2    0    6    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2003
Attn: Bankruptcy Claims
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 82505                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Lincoln                       NE      68501
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes

  4.38                                                                                                                                    $449.00
Nelnet                                                   Last 4 digits of account number      1 9        6    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2003
Attn: Bankruptcy Claims
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 82505                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Lincoln                       NE      68501
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 14
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 49 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.39                                                                                                                                    $519.18
NTTA                                                     Last 4 digits of account number       4    7    6    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 660244
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75266-0244
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Toll Fees
Is the claim subject to offset?
     No
     Yes

  4.40                                                                                                                                    $151.77
NTTA                                                     Last 4 digits of account number       6    3    8    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 660244
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75266-0244
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Toll Fees
Is the claim subject to offset?
     No
     Yes

  4.41                                                                                                                               $17,721.00
Simmons Bank                                             Last 4 digits of account number      8 8        2    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2016
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 7009                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Pine Bluff                    AR      71611
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Repo Deficiency
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 15
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 50 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.42                                                                                                                                     $0.00
Snap On Crdt                                             Last 4 digits of account number      7 6        4    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2013
950 Technology Way
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Suite 301                                                    Contingent
                                                             Unliquidated
                                                             Disputed
Libertyville                  IL      60048
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Secured
Is the claim subject to offset?
     No
     Yes

  4.43                                                                                                                                     $0.00
Syncb/discount Tire                                      Last 4 digits of account number       3    8    7    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2002
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.44                                                                                                                                     $0.00
Syncb/mohawk Color Ctr                                   Last 4 digits of account number      1 7        0    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2010
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 16
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 51 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.45                                                                                                                                     $0.00
Syncb/Rooms To Go                                        Last 4 digits of account number      9 3 8           9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/22/2016
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.46                                                                                                                                     $0.00
Synchrony Bank                                           Last 4 digits of account number       1    2    1    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/24/2012
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.47                                                                                                                                $3,185.00
Synchrony Bank/ JC Penneys                               Last 4 digits of account number      8 5        5    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2013
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965064                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 17
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 52 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.48                                                                                                                                     $0.00
Synchrony Bank/Bass Pro                                  Last 4 digits of account number      4 9        2    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2006
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.49                                                                                                                                     $0.00
Synchrony Bank/Care Credit                               Last 4 digits of account number       7    2    9    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/13/2011
Attn: Bankruptcy Dept
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965064                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.50                                                                                                                                $2,200.00
Synchrony Bank/Chevron                                   Last 4 digits of account number      7 9        5    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        05/1997
Attn: Bankruptcy Dept
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 18
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 53 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.51                                                                                                                                     $0.00
Synchrony Bank/Cost Plus World Market                    Last 4 digits of account number      0 2        4    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2005
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.52                                                                                                                                     $0.00
Synchrony Bank/Cost Plus World Market                    Last 4 digits of account number       0    2    7    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2005
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.53                                                                                                                                     $0.00
Synchrony Bank/Gap                                       Last 4 digits of account number      0 3        9    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2006
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 19
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 54 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.54                                                                                                                                    $358.00
Synchrony Bank/Lowes                                     Last 4 digits of account number      3 7        6    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2018
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.55                                                                                                                                      $0.00
Synchrony Bank/Sams                                      Last 4 digits of account number       1    4    6    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/30/2005
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes

  4.56                                                                                                                                      $0.00
Synchrony Bank/Sams                                      Last 4 digits of account number      4 4        2    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2005
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 20
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 55 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.57                                                                                                                                $9,416.00
Synchrony Bank/Sams Club                                 Last 4 digits of account number      1 5        6    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2014
Attn: Bankruptcy Dept
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.58                                                                                                                                     $0.00
Synchrony Bank/Sams Club                                 Last 4 digits of account number       0    7    7    5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/24/2014
Attn: Bankruptcy Dept
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.59                                                                                                                                     $0.00
Synchrony Bank/Sams Club                                 Last 4 digits of account number      3 7 0           8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/24/2014
Attn: Bankruptcy Dept
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 21
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 56 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.60                                                                                                                                    $285.00
Synerprise Consulting Services, Inc                      Last 4 digits of account number      5 9        9    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2018
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
5651 Broadmoor                                               Contingent
                                                             Unliquidated
                                                             Disputed
Mission                       KS      66202
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Original Creditor Name: U.S. ANESTHESIA PARTNERS
Is the claim subject to offset?
     No
     Yes

  4.61                                                                                                                                      $0.00
The Pritchard Law Firm                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1244 Southridge Ct, #102 A
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Hurst                         TX      76053
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Attorney for -
Is the claim subject to offset?
     No
     Yes

  4.62                                                                                                                                      $0.00
United Collection Bureau                                 Last 4 digits of account number       6    7    3    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?
5260 South Wyck Blvd. Ste 206
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Toledo                        OH      43614-0190
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collecting for - Citi/Sears
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 22
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 57 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.63                                                                                                                                      $0.00
US Anesthesia Partners                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 830913
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Birmingham                    AL      35283-0913
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical
Is the claim subject to offset?
     No
     Yes

  4.64                                                                                                                                $3,659.00
Wells Fargo Bank NA                                      Last 4 digits of account number       9    6    3    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2011
MAC F8234F-02F
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 10438                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Des Moines                    IA      50306
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.65                                                                                                                                    $605.00
Wells Fargo-pl&l                                         Last 4 digits of account number      0 1        0    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2007
MAX F8234F-02F
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 10438                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Des Moines                    IA      50306
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Check Credit or Line of Credit
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 23
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                    Page 58 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)       20-43914-mxm-13

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.66                                                                                                                                     $0.00
Yourcommcu                                               Last 4 digits of account number      2 6        0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        08/2015
Po Box 630428
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Irving                        TX      75063
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 24
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                     Page 59 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                         Case number (if known)    20-43914-mxm-13

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


ARSI                                                        On which entry in Part 1 or Part 2 did you list the original creditor?
Name
555 St. Charles Drive                                       Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                         Collecting for - Amex               Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number       5    0    0    9
Thousand Oaks                   CA      91360
City                            State   ZIP Code


Enigma Properties c/o Daniel Peters                         On which entry in Part 1 or Part 2 did you list the original creditor?
Name
6440 N. Central Expwy, Ste 618                              Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                         Commercial lease                    Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Dallas                          TX      75206
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 25
     Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                   Entered 01/28/21 18:48:25                        Page 60 of 72


Debtor 1       Carroll James LeBouef, III
Debtor 2       Challis Lee LeBouef                                                      Case number (if known)        20-43914-mxm-13

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +          $2,200.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.              $2,200.00




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.              $2,667.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +        $351,792.58


                   6j.   Total.   Add lines 6f through 6i.                                            6j.            $354,459.58




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                        page 26
       Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                     Entered 01/28/21 18:48:25                      Page 61 of 72


 Fill in this information to identify your case:
 Debtor 1             Carroll               James                  LeBouef, III
                      First Name            Middle Name            Last Name

 Debtor 2            Challis                Lee                    LeBouef
 (Spouse, if filing) First Name             Middle Name            Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number          20-43914-mxm-13
                                                                                                                      Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

          Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1      Enigma Properties LLC c/o Dan Peters                                         commercial lease
          Name                                                                         Contract to be ASSUMED
          6440 N. Central Expwy Ste 618
          Number    Street



          Dallas                                       TX        75206
          City                                         State     ZIP Code




Official Form 106G                            Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
     Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                      Entered 01/28/21 18:48:25                     Page 62 of 72


 Fill in this information to identify your case:
 Debtor 1            Carroll             James                   LeBouef, III
                     First Name          Middle Name             Last Name

 Debtor 2            Challis             Lee                     LeBouef
 (Spouse, if filing) First Name          Middle Name             Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number         20-43914-mxm-13
                                                                                                                    Check if this is an
 (if known)
                                                                                                                    amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?       (If you are filing a joint case, do not list either spouse as a codebtor.)
         No
         Yes

2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          No. Go to line 3.
          Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
              No
              Yes
3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                              Column 2: The creditor to whom you owe the debt

                                                                                             Check all schedules that apply:




Official Form 106H                                         Schedule H: Your Codebtors                                                     page 1
      Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                      Entered 01/28/21 18:48:25                          Page 63 of 72


 Fill in this information to identify your case:
     Debtor 1              Carroll              James                  LeBouef, III
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2              Challis              Lee                    LeBouef                                  An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                A supplement showing postpetition
     United States Bankruptcy Court for the:   NORTHERN DISTRICT OF TEXAS
                                                                                                                chapter 13 income as of the following date:
     Case number           20-43914-mxm-13
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                           Employed
      with information about                                          Not employed                                       Not employed
      additional employers.
                                        Occupation             Self Employed Consultant                           Self Employed-Contractor
      Include part-time, seasonal,
      or self-employed work.            Employer's name        Maverick Wealth Management                         Scentsy

      Occupation may include            Employer's address     2130 Shoreline Drive                               2130 Shoreline Drive
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               Flower Mound                 TX      75022         Flower Mound           TX      75022
                                                               City                         State   Zip Code      City                   State   Zip Code

                                        How long employed there?        2 Yrs                                             6 Mths

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                     $0.00                   $0.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +              $0.00                   $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.                  $0.00                   $0.00




Official Form 106I                                            Schedule I: Your Income                                                                page 1
     Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                                                    Entered 01/28/21 18:48:25                           Page 64 of 72


Debtor 1        Carroll James LeBouef, III
Debtor 2        Challis Lee LeBouef                                                                                                   Case number (if known)    20-43914-mxm-13
                                                                                                                        For Debtor 1              For Debtor 2 or
                                                                                                                                                  non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.                       $0.00            $0.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                          5a.                  $0.00                 $0.00
     5b. Mandatory contributions for retirement plans                                                           5b.                  $0.00                 $0.00
     5c. Voluntary contributions for retirement plans                                                           5c.                  $0.00                 $0.00
     5d. Required repayments of retirement fund loans                                                           5d.                  $0.00                 $0.00
     5e. Insurance                                                                                              5e.                  $0.00                 $0.00
     5f. Domestic support obligations                                                                           5f.                  $0.00                 $0.00
     5g. Union dues                                                                                             5g.                  $0.00                 $0.00
     5h. Other deductions.
          Specify:                                                                                              5h. +                $0.00                 $0.00
6.   Add the payroll deductions.                   Add lines 5a + 5b + 5c + 5d + 5e + 5f +                      6.                   $0.00                 $0.00
     5g + 5h.
7.   Calculate total monthly take-home pay.                           Subtract line 6 from line 4.              7.                   $0.00                 $0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                                   8a.           $1,346.20                    $0.00
          business, profession, or farm
            Attach a statement for each property and business showing
            gross receipts, ordinary and necessary business expenses, and
            the total monthly net income.
     8b. Interest and dividends                                                                                 8b.                  $0.00                 $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                            8c.                  $0.00                 $0.00
         dependent regularly receive
            Include alimony, spousal support, child support, maintenance,
            divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                              8d.                  $0.00                 $0.00
     8e. Social Security                                                                                        8e.                  $0.00                 $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                               8f.                  $0.00                 $0.00
     8g. Pension or retirement income                                                                           8g.                  $0.00                 $0.00
     8h. Other monthly income.
         Specify:                                                                                               8h. +                $0.00                 $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                     9.            $1,346.20                    $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $1,346.20 +             $0.00 =                                                        $1,346.20
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                                  11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                                  12.            $1,346.20
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                        Combined
                                                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
            Yes. Explain:




Official Form 106I                                                                  Schedule I: Your Income                                                                        page 2
    Case 20-43914-mxm13 Doc 20 Filed 01/28/21               Entered 01/28/21 18:48:25           Page 65 of 72


Debtor 1     Carroll James LeBouef, III
Debtor 2     Challis Lee LeBouef                                    Case number (if known)   20-43914-mxm-13

8a. Attached Statement (Debtor 1)

                                                Scentsy

Gross Monthly Income:                                                                                  $246.20

Expense                                     Category                               Amount

Total Monthly Expenses                                                                                    $0.00
Net Monthly Income:                                                                                    $246.20




Official Form 106I                        Schedule I: Your Income                                        page 3
      Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                        Entered 01/28/21 18:48:25                      Page 66 of 72


 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Carroll                James                  LeBouef, III                        An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2              Challis                Lee                    LeBouef
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    NORTHERN DISTRICT OF TEXAS                                     MM / DD / YYYY
     Case number           20-43914-mxm-13
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                  Son                                 13 Yrs
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.                                                                      Son                                 11 Yrs
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                  Daughter                            3 Yrs
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.                     $50.00
      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
     Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                  Entered 01/28/21 18:48:25                  Page 67 of 72


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                           Case number (if known)    20-43914-mxm-13
                                                                                                                Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                           5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                                   6a.                    $250.00
     6b. Water, sewer, garbage collection                                                                 6b.                    $120.00
     6c. Telephone, cell phone, Internet, satellite, and                                                  6c.                    $300.00
         cable services
     6d. Other. Specify:      Cell Phone                                                                  6d.                    $400.00
7.   Food and housekeeping supplies                                                                       7.                     $600.00
8.   Childcare and children's education costs                                                             8.

9.   Clothing, laundry, and dry cleaning                                                                  9.                      $50.00
10. Personal care products and services                                                                   10.                     $20.00
11. Medical and dental expenses                                                                           11.                     $50.00
12. Transportation. Include gas, maintenance, bus or train                                                12.                    $200.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                         13.
    magazines, and books
14. Charitable contributions and religious donations                                                      14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                                15a.

     15b.   Health insurance                                                                              15b.

     15c.   Vehicle insurance                                                                             15c.                   $194.00
     15d.   Other insurance. Specify:                                                                     15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                              16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1                                                                    17a.

     17b.   Car payments for Vehicle 2                                                                    17b.

     17c.   Other. Specify:                                                                               17c.

     17d.   Other. Specify:                                                                               17d.

18. Your payments of alimony, maintenance, and support that you did not report as                         18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                              19.
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
     20a.   Mortgages on other property                                                                   20a.                  $1,739.44
     20b.   Real estate taxes                                      (See continuation sheet(s) for details) 20b.                  $600.52
     20c.   Property, homeowner's, or renter's insurance                                                  20c.

     20d.   Maintenance, repair, and upkeep expenses                                                      20d.

     20e.   Homeowner's association or condominium dues                                                   20e.



 Official Form 106J                                        Schedule J: Your Expenses                                                page 2
    Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                     Entered 01/28/21 18:48:25                Page 68 of 72


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                              Case number (if known)   20-43914-mxm-13
21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.               $4,573.96
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.               $4,573.96

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.               $1,346.20
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –           $4,573.96
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.              ($3,227.76)

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                                page 3
    Case 20-43914-mxm13 Doc 20 Filed 01/28/21                              Entered 01/28/21 18:48:25             Page 69 of 72


Debtor 1    Carroll James LeBouef, III
Debtor 2    Challis Lee LeBouef                                                      Case number (if known)   20-43914-mxm-13


20b. Other Real Property--Real Estate Taxes (details):
    Multiple Rental Properties-Shoreline Drive                                                                         $600.52

                                                                                           Total:                      $600.52




 Official Form 106J                                      Schedule J: Your Expenses                                        page 4
     Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                                                Entered 01/28/21 18:48:25                                       Page 70 of 72


 Fill in this information to identify your case:
 Debtor 1                Carroll                       James                          LeBouef, III
                         First Name                    Middle Name                    Last Name

 Debtor 2            Challis                           Lee                            LeBouef
 (Spouse, if filing) First Name                        Middle Name                    Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number             20-43914-mxm-13
                                                                                                                                                           Check if this is an
 (if known)
                                                                                                                                                           amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                       Your assets
                                                                                                                                                                       Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                            $759,299.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................


                                                                                                                                                                       $126,209.20
     1b. Copy line 62, Total personal property, from Schedule A/B.................................................................................................................................................................


                                                                                                                                                                            $885,508.20
     1c. Copy line 63, Total of all property on Schedule A/B........................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                         Your liabilities
                                                                                                                                                                         Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                          $530,058.41
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                          $2,200.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +               $354,459.58
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                    Your total liabilities                         $886,717.99




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $1,346.20
     Copy your combined monthly income from line 12 of Schedule I.........................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                   $4,573.96




Official Form 106Sum                         Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
     Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                     Entered 01/28/21 18:48:25                     Page 71 of 72


Debtor 1      Carroll James LeBouef, III
Debtor 2      Challis Lee LeBouef                                                          Case number (if known)     20-43914-mxm-13


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                       $246.20


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                 $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                         $0.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                               $0.00

     9d. Student loans. (Copy line 6f.)                                                                          $2,667.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                       $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                  $0.00

     9g. Total.    Add lines 9a through 9f.                                                                      $2,667.00




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
    Case 20-43914-mxm13 Doc 20 Filed 01/28/21                                  Entered 01/28/21 18:48:25                      Page 72 of 72


 Fill in this information to identify your case:
 Debtor 1           Carroll              James                LeBouef, III
                    First Name           Middle Name          Last Name

 Debtor 2            Challis             Lee                  LeBouef
 (Spouse, if filing) First Name          Middle Name          Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number        20-43914-mxm-13
                                                                                                                Check if this is an
 (if known)
                                                                                                                amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                        12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                   Attach Bankruptcy Petition Preparer's Notice,
                                                                                                Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.




    X /s/ Carroll James LeBouef, III                         X /s/ Challis Lee LeBouef
        Carroll James LeBouef, III, Debtor 1                    Challis Lee LeBouef, Debtor 2

        Date 01/28/2021                                         Date 01/28/2021
             MM / DD / YYYY                                          MM / DD / YYYY




Official Form 106Dec                           Declaration About an Individual Debtor's Schedules                                         page 1
